Case 1:19-cv-02443-RM-STV Document 333 Filed 06/14/21 USDC Colorado Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge Raymond P. Moore

  Civil Action No. 19-cv-02443-RM-STV
         Consolidated with 19-cv-02637-RM-STV

  Derivatively:
  HSIN-YI WU, and QI QIN,
  IN THEIR CAPACITY AS LIMITED PARTNERS OF
  COLORADO REGIONAL CENTER PROJECT SOLARIS LLLP,

        Plaintiffs

  v.

  COLORADO REGIONAL CENTER PROJECT SOLARIS LLLP,

        Nominal Defendant,

  and

  Directly:
  HSIN-YI WU, JUN LI, QI QIN, YI LIU, JIE YANG, YUQUAN NI,
  ZHONGZAO SHI, FANG SHENG, SHUNLI SHAO, KAIYUAN WU,
  ZHIJIAN WU, ZHONGWEI LI, SA WU, FAN ZHANG, LIN QIAO,
  JINGE HU, RUJUN LIU, YING XU, LU LI, CAO XIAOLONG,
  and YUWEI DONG,

        Plaintiffs,

  v.

  COLORADO REGIONAL CENTER LLC,
  COLORADO REGIONAL CENTER I, LLC,
  SOLARIS PROPERTY OWNER LLC,
  SOLARIS PROPERTY OWNER I LLC,
  PETER KNOBEL, and
  COLORADO REGIONAL CENTER PROJECT SOLARIS LLLP, and
  ALL PRINCIPALS AND ULTIMATE OWNERS OF BUSINESS ENTITIES PURSUANT TO
  PIERCING OF THE LIMITED LIABILITY VEIL,

        Defendants.
Case 1:19-cv-02443-RM-STV Document 333 Filed 06/14/21 USDC Colorado Page 2 of 5




  Civil Action No. 19-cv-02637-RM-STV (“Cui Plaintiffs”)

  DIANWEN CUI, LEI GU, SUFEN LENG, XUE MEI, ZHOU MEI,
  YAN SONG, LU WANG, YUE WU, ZHUO YANG, JINGWEN ZHANG,
  LEI ZHANG, LING ZHANG, XIAOHONG ZHANG, QIN ZHOU,
  XUN ZHU, and CHUNYI ZOU,

          Plaintiffs,

  v.

  WAVELAND VENTURES LLC,
  COLORADO REGIONAL CENTER PROJECT SOLARIS LLLP,
  COLORADO REGIONAL CENTER I, LLC,
  SOLARIS PROPERTY OWNER LLC,
  SOLARIS PROPERTY OWNER I, and
  PETER KNOBEL,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

          This matter is before the Court on Cui Plaintiff’s Motion for Leave to File Fourth

  Amended Complaint (“Motion to Amend”) (ECF No. 330). The Court finds no further briefing is

  required before ruling. See D.C.COLO.LCiv. R. 7.1(d). For the reasons stated below, the Motion

  to Amend is DENIED.

          Cui Plaintiffs filed their action on September 16, 2019, which was consolidated with the

  Li Plaintiffs’ action on November 19, 2019. Since the filing of their action, Cui Plaintiffs have

  amended their complaint three times – for a total of four complaints.1 Cui Plaintiffs and Li

  Plaintiffs alleged claims based on federal statutes and state law. CRC Defendants2 and SPO




  1
   ECF Nos. 1, 21 (Civil Action No. 19-cv-2637); Nos. 169, 190 (Civil Action No. 19-cv-2443).
  2
   Consisting of Colorado Regional Center LLC, Colorado Regional Center I, LLC (“CRC I”), and Waveland
  Ventures, LLC.

                                                       2
Case 1:19-cv-02443-RM-STV Document 333 Filed 06/14/21 USDC Colorado Page 3 of 5




  Defendants3 filed motions to dismiss. After holding a lengthy hearing to go over each of the

  parties’ claims, the Court issued an Order on Pending Motions dismissing, as relevant here, all of

  Cui Plaintiffs’ claims, with prejudice, except for Counts VI (derivative – breach of contract

  against SPO I) and VII (derivative – against SPO and SPO I for declaratory relief).4

           Many motions followed. Among them were Cui Plaintiffs Motion to Clarify under Fed.

  R. Civ. P. 60(a) and (b), which ostensibly was also a motion for reconsideration. Cui Plaintiffs

  argued the Court erred in dismissing Count II for breach of fiduciary duty and dismissing Count

  VII for declaratory judgment as against CRCPS.5 The Court denied that motion by oral order

  after hearing on June 7, 2021. The Court took under advisement two remaining issues:

           •    Whether this Court has diversity jurisdiction and, if not, should exercise
                supplemental jurisdiction over the limited remaining state law claims; and

           •    CRC Defendants’ Motion for Attorney’s Fees, as prevailing parties.

  Before the Court issued its decision on subject matter jurisdiction, Cui Plaintiffs filed their

  Motion to Amend. Regardless, the Court finds that it does not have diversity jurisdiction and it

  should decline to exercise supplemental jurisdiction. An Order Regarding Subject Matter

  Jurisdiction is being issued concurrently with this Order. With this background, the Court

  addresses the Motion to Amend.

           The Motion to Amend seeks leave to amend to “clarify” Cui Plaintiffs’ claims for fraud,

  breach of fiduciary duty, and declaratory relief and to add a claim, in the alternative, against

  CRC I for breach of contract. Relying on Rule 15(a)(2), Cui Plaintiffs argue there is no basis for

  denial of their Motion to Amend. The Court finds otherwise.
  3
    Solaris Property Owner LLC (“SPO”), Solaris Property Owner I LLC (“SPO I”), and Peter Knobel.
  4
    The Order on Pending Motions also left in place Cui Plaintiffs’ Count VII against Colorado Regional Center
  Project Solaris LLLP (“CRCPS”). Cui Plaintiffs, however, have recently advised that Count VII is not – and never
  has been – directed against CRCPS. Accordingly, that Count as against CRCPS is not at issue.
  5
    As to this latter claim, Cui Plaintiffs argued that, despite their affirmative representation to the Court in the August
  31, 2020, hearing and their silence in response to CRC Defendants’ Motion to Dismiss, this claim was directed
  against CRC I and not CRCPS. (See n.4.)

                                                              3
Case 1:19-cv-02443-RM-STV Document 333 Filed 06/14/21 USDC Colorado Page 4 of 5




          First, the Court has dismissed the fraud and breach of fiduciary duty claims with

  prejudice. “Dismissal with prejudice would, effectively, deny [Cui] [P]laintiffs any further

  opportunity to amend their complaint.” United States ex rel. Hanlon v. Columbine Mgt. Servs.,

  Inc., No. 13-cv-00826-REB-KLM, 2016 WL 8673000 (D. Colo. Mar. 25, 2016). As to these

  claims, there are no live claims to amend.

          Second, the declaratory relief claim remains against SPO and SPO I as to the

  enforceability of and rights under the Yield Enhancement Agreement and Agreement Regarding

  Collateral Units – an issue to be decided under state law. But the Court has determined that it

  will decline to exercise supplemental jurisdiction over the remaining state law claims. Thus, any

  amendment is, effectively, futile as before this Court. Duncan v. Manager, Dep’t of Safety, City

  & Cty. of Denver, 397 F.3d 1300, 1315 (10th Cir. 2005) (leave to amend may be denied on “‘a

  showing of…futility of amendment’” (quoting Frank v. U.S. West, Inc., 3 F.3d 1357, 1365 (10th

  Cir. 1993))). As the dismissal of these claims will be without prejudice, Cui Plaintiffs are not

  precluded from “amending” this claim before any timely refiling in another court. This also

  holds true for Cui Plaintiffs’ request to add, as an alternative claim, a breach of contract claim

  against CRC I. This is a state law claim over which the Court would decline to exercise

  supplemental jurisdiction.

          Finally, as stated, Cui Plaintiffs have amended their complaint three times already. They

  were afforded a fourth opportunity, under this Court’s Civil Practice Standards, when CRC

  Defendants and SPO Defendants filed their respective Motions to Dismiss. (See ECF No. 203, p.

  4 (certificate of conferral); No. 223, p. 1 (same); Civil Practice Standards IV.N.2.a).)6 There are

  limits to allowing a party leave to amend so that the case can move forward and be resolved.


  6
   What Cui Plaintiffs chose to amend or not amend was their decision and does not negate the fact they already had
  many opportunities to amend.

                                                          4
Case 1:19-cv-02443-RM-STV Document 333 Filed 06/14/21 USDC Colorado Page 5 of 5




  After four opportunities to state the claims Cui Plaintiffs wish to state, and to make them clear

  and viable, the Court finds Cui Plaintiffs have reached their limit. Duncan, 397 F.3d at 1315

  (leave to amend may be denied on “a showing of undue delay, undue prejudice to the opposing

  party, bad faith or dilatory motive, failure to cure deficiencies by amendments previously

  allowed, or futility of amendment” (citation omitted)). The claims dismissed with prejudiced

  have been resolved. It is up to Cui Plaintiffs to decide how they wish to proceed as to the claims

  which will be dismissed without prejudice or any new claim they may wish to add. It is therefore

         ORDERED that Cui Plaintiff’s Motion for Leave to File Fourth Amended Complaint

  (ECF No. 330) is DENIED.

         DATED this 14th day of June, 2021.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                   5
